Citation Nr: 1535020	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction.

2.  Entitlement to an effective date earlier than August 26, 2010, for the grant of service connection for coronary artery disease, status post myocardial infarction, for the purposes of retroactive benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1989.  The Veteran served in the Republic of Vietnam during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for coronary artery disease, status post myocardial infarction, for the purposes of retroactive benefits.  The RO assigned an initial disability rating of 10 percent, retroactively effective from August 26, 2010.  The Veteran filed a Notice of Disagreement (NOD) in May 2011, appealing the initial disability rating assigned and the effective date assigned.  The RO issued a Statement of the Case (SOC) in July 2011.  In July 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In his Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent February 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

Following the most recent readjudication of these issues by the Agency of Original Jurisdiction (AOJ) in the July 2011 SOC, additional medical and lay evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in February 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a July 2015 VA Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran separated from the active military service in March 1989; he did not raise a claim of entitlement to service connection for coronary artery disease or a heart disorder within one year of discharge.

2.  On August 26, 2010, the Veteran's claim of entitlement to service connection for coronary artery disease was first received at the AOJ.

3.  In a February 2011 rating decision, service connection for coronary artery disease, status post myocardial infarction, for the purposes of retroactive benefits, was granted, effective August 26, 2010.

4.  No communication or medical record prior to August 26, 2010, may be interpreted as an informal claim of entitlement to service connection for coronary artery disease or a heart disorder.




	

CONCLUSION OF LAW

The criteria for an effective date prior to August 26, 2010, for the award of service connection for coronary artery disease, status post myocardial infarction, for the purposes of retroactive benefits, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for coronary artery disease.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in August 2010 before the grant of service connection for coronary artery disease was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained, to include the Veteran's VA treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, dated since 2008.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

A February 2011 rating decision granted service connection for coronary artery disease, status post myocardial infarction, for the purposes of retroactive benefits, retroactively effective from August 26, 2010.  The RO granted service connection based on the Veteran's military service in the Republic of Vietnam during the Vietnam War and the herbicide presumption.  38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, as here, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2015); see Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. 
§ 3.816(c)(2)(i).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon, 12 Vet. App. at 34-35; see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In the present case, the Veteran separated from the active military service in March 1989.  It is not in dispute that he failed to submit a claim of entitlement to service connection for coronary artery disease or a heart disorder within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for coronary artery disease on August 26, 2010.  This is the date that the claim was received by the AOJ.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the August 26, 2010, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to August 26, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after August 26, 2010, would not entitle the Veteran to an earlier effective date.
The Veteran filed a claim for service connection for coronary artery disease on August 26, 2010.  Prior to that time, the evidence reflects no request for service connection for a heart disability in any filings.  Nor does the evidence of record reflect that any claim, formal or informal, was pending on May 3, 1989 - i.e., the issuance date of special regulations for awarding retroactive compensation for a particular covered herbicide disease-pursuant to which benefits could be granted.  Hence, there is not a single document of record, prior to August 26, 2010, that may be reasonably construed as a claim for service connection for coronary artery disease or a heart disorder.  38 C.F.R. §§ 3.151(a), 3.155(a).

VA issued regulations creating a presumption of service connection for ischemic heart disease, effective August 31, 2010.  75 Fed. Reg. 53,202 (August 31, 2010).  Moreover, VA interprets "ischemic heart disease" as encompassing any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  Id.  As the Veteran's claim for service connection for coronary artery disease was filed prior to the issuance of the August 31, 2010, regulations, the Nehmer regulations are applicable.  Hence, the effective date, in this case, cannot be earlier than the date such claim was received by VA (i.e., August 26, 2010).  38 C.F.R. § 3.816(c)(2).

The Board has also considered whether any evidence of record prior to August 26, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2015).  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to August 26, 2010, indicating an intent to file a claim of entitlement to service connection for coronary artery disease or a heart disorder.

It is further noted that, under 38 C.F.R. § 3.157 (2015), a report of examination or hospitalization will be accepted as an informal claim for benefits.  In the July 2015 Informal Hearing Presentation (IHP), the Veteran's representative points out that the Veteran received treatment for his coronary artery disease as early as November 2005, and thus suggests that the Veteran should receive an earlier effective date of November 2005 for his service-connected coronary artery disease.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's August 26, 2010, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for coronary artery disease or a heart disorder was filed earlier than August 26, 2010.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date earlier than August 26, 2010, for his service-connected coronary artery disease. The Board does not disagree with the Veteran's contention that he originally filed a claim of service connection for coronary artery disease on August 26, 2010.  The Board finds, however, that the earlier dated private treatment records submitted subsequent to August 26, 2010, do not provide evidence of an earlier dated claim of service connection for coronary artery disease or a heart disorder.  As such, the earliest effective date possible for the Veteran's claim for service connection for coronary artery disease is August 26, 2010.

In sum, the presently assigned effective date of August 26, 2010, is appropriate and there is no basis for an award of service connection for coronary artery disease prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The claim of entitlement to an effective date earlier than August 26, 2010, for an award of service connection for coronary artery disease, status post myocardial infarction, for the purposes of retroactive benefits, is denied.


REMAND

Initially, the most recent VA treatment records in the claims file from the VAMC in Gainesville, Florida, to include the Lecanto, Florida, VA Community-Based Outpatient Clinic (CBOC), are dated from December 2010.  On remand, all pertinent VA treatment records since this date, as well as updated copies of the private treatment records currently contained in the claims file, should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran last was afforded a VA examination to determine the severity of the service-connected coronary artery disease in October 2010.  This VA examination is now over 4 years old.  The October 2010 examination was originally conducted for the purpose of establishing service connection and not for determining the current severity of the service-connected disability.  Since that examination, the Veteran reported dizziness due to his coronary artery disease on his May 2011 NOD.  Dizziness was not documented on the October 2010 examination report.  This suggests a worsening of his symptoms.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected coronary artery disease.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Gainesville, Florida, VAMC, to include the Lecanto, Florida, VA CBOC since December 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease, status post myocardial infarction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected coronary artery disease, status post myocardial infarction, should be reported in detail.  
Specifically, the VA examiner is asked to determine whether the Veteran's service-connected coronary artery disease, status post myocardial infarction, is manifested by any of the following:  

* A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope;
* Cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;
* A history of documented myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year;
* Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year;
* Workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope;
* Left ventricular dysfunction with an ejection fraction of 30 to 50 percent;
* A history of documented myocardial infarction resulting in chronic congestive heart failure;
* Arteriosclerotic heart disease resulting in chronic congestive heart failure;
* Workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or,
* Left ventricular dysfunction with an ejection fraction of less than 30 percent.
 
4.  After the above actions have been completed, readjudicate the Veteran's initial rating claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


